Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149124                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  ____________________________________                                                             Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 149124                                        Justices
  In re D.A. ZANONI, Minor                                         COA: 317937
                                                                   Oakland CC Family Division:
                                                                   11-788328-NA
  ____________________________________/

        On order of the Court, the application for leave to appeal the March 25, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2014
           h0429
                                                                              Clerk